This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STEWART, and PENNIX
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Darren M. HEPPLER
          Chief Aviation Electronics Technician (E-7), U.S. Navy
                                Appellant

                              No. 202000055

                             Decided: 5 May 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                               Chad C. Temple

   Sentence adjudged 14 November 2019 by a special court-martial
   convened at Naval Base San Diego, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1 and a bad-conduct discharge. 1

                             For Appellant:
            Lieutenant Commander Shawn K. Collins, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.




   1 Pursuant to the plea agreement, the convening authority suspended the bad-
conduct discharge and any reduction in rank below the pay grade of E-5.
              United States v. Heppler, NMCCA No. 202000055
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2